DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ken (7,771,455).  Ken discloses, at least in figures 6A-6D and col. 2, lines 29-33 and col. 10, line 40 to col. 11, line 15 and col 13, line 49 to col. 14, line 5; a method for temporary management of a wound (combination of 120 and a puncture in 122) in a heart (according to col. 2, lines 30-33), the method comprising: a. inserting a blood flow blocking membrane (110 and 112) through the wound, the blood flow blocking membrane flexing to a first collapsed state (as shown in a similar embodiment (element 2) in fig. 1A) as the blood flow blocking membrane passes through the wound, and returning to a deployed state (as shown in fig. 6A and 6B) when it has passed through the wound; b. positioning the blood flow blocking membrane against a wall of the heart (i.e., a vessel wall) to cover the wound and to block blood flow through the wound; and c. maintaining the blood flow blocking membrane against the wound, wherein the method further comprises, after step c.: d. retracting the blood flow blocking membrane from the wound (as shown in fig. 6D), the blood flow blocking membrane flexing to a second collapsed state different from the first collapsed state as the blood flow blocking membrane passes through the wound, and wherein step a. comprises inserting a first end portion of a shaft (118) into the wound, wherein the blood flow blocking membrane is at the first end portion of the shaft; step b. comprises retracting the shaft to position the blood flow blocking membrane against the wall of the heart (i.e., a vessel wall); and step c. comprises moving an abutment member (114 or 130) axially along the shaft towards the heart to contact the heart.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Fortson et al. (2010/0185234) in view of Bates et al. (2008/0243182).  Fortson et al. disclose the invention substantially as claimed.  Fortson et al. disclose, at least in figures 6-11 and para. [0052]-[0055]; a method for temporary management of a wound (a tissue tract), the method comprising: a. inserting a blood flow blocking membrane (310b) through the wound, the blood flow blocking membrane flexing to a first collapsed state (as shown in fig. 8 and 9) as the blood flow blocking membrane passes through the wound, and returning to a deployed state (as shown in fig. 10) when it has passed through the wound; b. positioning the blood flow blocking membrane against a wall (of the tissue tract) to cover the wound (at least partially) and to block blood flow through the wound; and c. maintaining the blood flow blocking membrane against the wound (at the wall of the tissue tract), wherein in step a., contact with tissue of the tissue tract causes the blood flow blocking membrane to flex to the collapsed state (as shown in fig. 8), and the blood flow blocking membrane automatically returns to the deployed state (as shown in fig. 10) after passing through the wound.  However, Fortson et al. do not explicitly disclose that the method is for temporary management of a wound in a heart.  Bates et al. teach, in para. [0002]-[0003], a method of managing a wound in a heart (i.e., a region of the heart).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Bates et al., to modify the method of Fortson et al., so that it is applied in the heart.  A region of the heart is where puncture wounds of blood vessels are “frequently” (according to Bates et al.) and effectively treated with a method of wound management (e.g., sealing of puncture wounds as disclosed by Fortson et al.).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ken (7,771,455).  Ken discloses the invention substantially as claimed, wherein the blood flow blocking membrane takes up a volume of the heart in the deployed state. However, Ken does not disclose that the blood flow blocking membrane takes up no more than 1 % of the volume of the heart when in the deployed state.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow blocking membrane, so that it takes up a desired volume of the heart when the membrane is in a deployed state, since it has been held that where the general conditions of a claim are disclosed in the prior art (e.g., a blood flow blocking membrane in a deployed state and having a determinable volume, and the blood flow blocking membrane deployed within a heart of a determinable volume), discovering the optimal or workable ranges (of volume percentage taken by a blood flow blocking membrane in a deployed state) involves only routine skill in the art.  In re Aller.

Allowable Subject Matter
Claims 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771